Citation Nr: 1806751	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for aortic valve replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and in September 2017, the parties submitted a Joint Motion for Remand (JMR).  By way of a September 2017 Order, the Court granted the JMR, vacated the December 2016 Board decision, and remanded the matter for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2017 JMR noted that a prior Board remand had directed the RO to obtain private treatment records from Providence Hospital, in Waco, Texas, and that these records were not requested nor was a negative reply of record when the Board denied the claim in December 2016.  Thus, the Board failed to ensure compliance with the remand instruction and did not offer adequate reasons and bases for finding, despite the absence of the records or documentation, that there was substantial compliance with the prior remand instructions.   See CAVC Decision.

The JMR also stated that on remand the Board should address the applicability of Ollis v. Shulkin, 857 F.3d 1338 (Fed. Cir. 2017).  This case addressed how to construe the statutory requirement of 38 U.S.C. § 1151 when the disability causing event occurred during a medical procedure not performed by a VA doctor or in a VA facility.

In the present case, a VA facility arranged for the Veteran to receive dialysis from non-VA dialysis center.  An infection developed in the shunt, which led to the eventual need for aortic valve replacement.

A review of the record indicates that the Veteran was receiving his dialysis treatment from Marlin Texas Dialysis Unit and that these records were never sought.  Thus, it is appropriate to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain copies of all records associated with the Veteran's dialysis treatment from Marlin Texas Dialysis Unit for the period from June 2005 to March 2006, as well as records from Providence Hospital, in Waco, Texas, for the period from December 2005 to May 2006.  All copies received should be added to the record.  If any records are not available, such should be noted for the record.

2.  After the above development has been completed, review the file and ensure the record for completeness.  Undertake any additional development indicated by the results of the development requested above (to include obtaining a new VA examination/medical opinion, if warranted), and then readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




